Citation Nr: 1020927	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
or ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In January 2009 this matter was remanded for additional 
development.


FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to asbestos 
or ionizing radiation while on active duty.

2.  COPD was not manifested in service, and it is not shown 
that the Veteran's current COPD might be related to his 
service, to include as due to exposure to asbestos or 
radiation therein.


CONCLUSION OF LAW

Service connection for COPD, to include as due to asbestos or 
radiation exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1112(c), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309(d), 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  A September 2006 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the September 2006 letter also informed the Veteran of 
disability rating and effective date criteria.  It is not 
alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and 
postservice treatment records are associated with his claims 
file.  The RO took appropriate action to determine whether 
the Veteran was exposed to asbestos or ionizing radiation 
during service, and arranged for an examination of the 
Veteran (as the Board instructed in the January 2009 remand).  
The examination was adequate, as the report reflects review 
of the Veteran's claims file (and familiarity with his 
medical history), notes his contentions, and includes 
explanation of rationale (with citation to the factual 
evidence in the record, including findings on examination and 
various diagnostic studies).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  

A January 2005 VA treatment report notes that the Veteran has 
been awarded SSI (Social Security) benefits.  It does not 
appear that VA has attempted to obtain records associated 
with any Social Security Administration (SSA) claim.  
Nonetheless, a remand to request these records is not 
required because the Veteran has not claimed (nor does the 
record suggest) that medical records from SSA would be 
relevant to his claim.  An April 2009 response from the 
service department notes that no evidence of the Veteran's 
exposure to asbestos or X-ray radiation was found.  His file 
also does not indicate whether his job duties involved 
working with asbestos rolls or if he was required to take 
dental X-rays.  In Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that "relevant 
records" for the purpose of 38 U.S.C § 5103A are those 
records that relate to the injury for which the claimant is 
seeking benefits, and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  As the Veteran 
does not allege that he was ever provided a positive nexus 
opinion by a medical professional, and as the service 
department has certified that there is no evidence that he 
was exposed to asbestos or radiation during service, there is 
no reasonable possibility that obtaining any additional 
Social Security Administration records would assist in 
substantiating his claim.  The Veteran has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
also met.  

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence as 
appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the 
claim.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran alleges that his COPD is related to exposure to 
asbestos and radiation in the course of his duties as a 
dental lab technician during service.  At the November 2008 
hearing, he testified that his specialty involved making 
prosthetic dental features (which required use of (and 
exposure to) asbestos rolls).  The Veteran reported that he 
worked with such rolls for approximately three years during 
service, including during service in Korea from January 1969 
to February 1970.

There is no specific statutory or regulatory guidance with 
regard to claims of service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines for considering 
service connection in asbestos-related cases are not 
substantive rules; there is no presumption that a veteran was 
exposed to asbestos in service.  Dyment v. West, 13 Vet. 
App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be established by three alternate methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when manifested in 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, certain "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An April 2009 response from the service department indicates 
that his records  do not show whether (or not) his job duties 
involved working with asbestos rolls or if he was required to 
take dental X-rays.  

The Veteran's March 1968 report of pre-induction medical 
history includes a history of pain or pressure in his chest 
(which his physician had attributed to nervousness).  The 
March 1968 pre-induction and January 1971 separation 
examination reports note that the lungs and chest were normal 
on clinical evaluation.  Other than showing the veteran was 
treated for a cold in June 1968, the Veteran's STRs are 
silent for respiratory complaints/disability (to include 
COPD).

VA treatment records include a May 1982 notation of scattered 
ronchi and coarse wheezes over both lung fields on 
examination of the Veteran's thorax and lungs, and a June 
1982 Consultation Report notes the Veteran's history of 
employment as a mining engineer from 1975 to 1980.  A 
September 2004 outpatient treatment report notes that the 
Veteran had a 40 year, 1 pack per day smoking history.  A 
September 2004 X-ray report notes an impression of possible 
COPD; a November 2004 record notes an assessment of COPD; and 
a December 2004 report of a CT (computed tomography) scan 
lists an impression of right lung granuloma.  Later VA 
treatment records show ongoing treatment for COPD, and 
reflect that, although the Veteran reduced the number of 
cigarettes he smokes per day, he continued to smoke.  

On VA respiratory examination in May 2009, the Veteran 
reported that he had not notice any symptoms but, when he 
first went for VA medical care in 1983, he was told that he 
had "bad lungs."  He stated that he began noting 
respiratory symptoms "probably sometime in the past 15 
years."  He indicated that no doctor had ever told him that 
he has asbestos related lung disease.  He reported that he 
began smoking in his 20s, prior to being drafted, and had 
tried to quit 4-5 times, each lasting 2-3 months.  He also 
reported he worked in copper mines before and after service 
for about 12 years.  Upon review of his service and 
postservice clinical records, the examiner noted that they do 
not document exposure to asbestos or radiation, that no lung 
disease was noted in service or at separation, and that the 
Veteran had a long history of smoking.  Based on examination 
of the Veteran, review of the clinical record, and the 
examiner's medical knowledge of asbestos related lung disease 
and the etiology of COPD, the examiner concluded that the 
likely etiology for the Veteran's COPD was his smoking 
history.  The examiner concluded that the Veteran's "COPD is 
not caused by or a result of any inservice exposure to 
asbestos nor is it otherwise related to service.  The records 
do not reveal the Veteran was exposed to radiation by taking 
dental X-rays."  The examiner explained that asbestos 
related lung disease comes in 3 forms: (1)"Asbestosis" 
which is an interstitial lung disease most often causing 
restrictive lung pattern.  (2) Pleural plaques which can be 
related to asbestos exposure, and are usually asymptomatic, 
but if they become symptomatic the symptoms are restrictive 
lung disease.  (3) Mesothelium, an aggressive yet fortunately 
rare form of lung cancer.  The examiner noted that the 
Veteran had no evidence of any of these conditions on imaging 
studies, PFT's (pulmonary function tests), or symptomatically 
and had no evidence of lung disease other than COPD.  

Upon review of the evidence as outlined above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for COPD.  As was noted 
above, his STRs do not show treatment any respiratory 
complaints (other than related to a cold), and the first 
finding of COPD was not until 2004, over 33 years following 
discharge from service.  Such a lengthy time interval between 
service and the first postservice clinical notation of 
complaints or symptoms associated with a disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  Consequently, service connection 
for COPD on the basis that it became manifest in service (and 
persisted) is not warranted.

Furthermore, there is no medical evidence of record linking 
the Veteran's COPD to his service.  Moreover, neither 
radiation exposure nor asbestos exposure during service has 
been verified.  Regardless, COPD is neither a "disease 
specific radiation-exposed veterans" listed in 38 C.F.R. 
§ 3.309(d), nor a radiogenic disease identified in 38 C.F.R. 
§ 3.311.  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1112(c) do not apply.  In addition, there is no 
medical evidence of record linking the Veteran's COPD to any 
alleged asbestos or radiation exposure.  In fact, the May 
2009 VA examination found that the Veteran did not have an 
asbestos-related respiratory disease, and further found there 
was no link between the Veteran's COPD and his service.  The 
VA examiner reviewed the claims file, discussed the relevant 
findings therein, obtained a complete history from the 
Veteran, and conducted a thorough examination.  As the 
examiner was a physician (and thus competent to offer an 
opinion regarding the etiology of the Veteran's COPD), and as 
the examiner explained the rationale for the opinion in 
detail,  the opinion has substantial probative value.  
Because there is no competent (medical opinion) evidence to 
the contrary, i.e., linking the Veteran's COPD to service, 
the opinion is persuasive.  
The Veteran's own statements relating his COPD to service, 
including as due to alleged radiation or asbestos exposure 
therein, are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
The etiology of COPD is a medical question which is not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is the Veteran's claim of 
service connection for COPD.  Accordingly, the claim must be 
denied.


ORDER

Service connection for COPD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


